Citation Nr: 0534387	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-23 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to 
December 1982.  Separation documents refect that he was 
awarded the Combat Infantryman Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the evidence and finds that further 
development is necessary prior to the completion of appellate 
action.  In a November 2005 Appellant's Brief, the veteran's 
representative stated that the veteran reported he had been 
required to eliminate all forms of employment.  In previous 
statements, the veteran reported that while he was then able 
to work part time, he was having difficulty finding an 
employer who would accommodate the limitations imposed on him 
by his service-connected diabetes mellitus.

The Board observes that the most recent VA examination of 
record is dated in September 2002.  The most recent VA 
treatment records present in the claims file are dated in 
July 2002.  Accordingly, the Board finds that it is necessary 
to obtain recent treatment records and to accord the veteran 
additional VA examination-with complete review of the claims 
file.  See 38 C.F.R. § 3.159(c)(4) (2005).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO/AMC for the 
follow development:

1.  The RO/AMC should request that the 
veteran identify all VA and non-VA health 
care providers who have treated him for 
his service-connected disabilities.  The 
RO should then obtain those medical 
records the veteran identified that are 
not already of record.  In particular, 
the RO/AMC should ensure it has all 
records of treatment accorded the veteran 
by VA Medical Center (VAMC) in San Diego, 
California, and any other VAMC the 
veteran may identify, from December 2000 
to the present that are not already of 
record.

2.  Furthermore, the veteran should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. § 5103(a), 
5103A, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002 and Charles v. Principi, 
16 Vet. App. 370 (2002).

3.  The RO/AMC should make arrangements 
for the veteran to be afforded 
examination(s) to determine the nature 
and extent of his service-connected 
disabilities.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.  The examiner(s) 
should summarize the medical history; 
describe any current symptoms and 
manifestations attributed to the service-
connected disabilities.  

The examiner is requested to provide an 
opinion as to the veteran's 
employability.  If the veteran is found 
to be unemployable, the examiner is 
requested to provide an opinion as to 
whether such unemployability is due in 
whole or in part to his service-connected 
disabilities, as opposed to any non-
service connected disabilities.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC 
should re-adjudicate the veteran's claim 
for TDIU.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to appear for scheduled VA 
examination without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2005).  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates 
no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


